[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
Defendant-appellant Susan Barnett pleaded no contest to driving while under the influence of alcohol or drugs and was ordered to serve three hundred sixty-five days in jail (with eligibility for women's extended treatment after thirty days), and to pay a $2,500 fine. In two assignments of error, Barnett argues that the trial court erred in accepting her no-contest plea and that the trial court later erred in denying a motion to withdraw the plea. Barnett points out that before she entered her plea, the trial court incorrectly stated that the maximum penalty for the offense would be one hundred eighty days' incarceration and a $1,000 fine (when the maximum penalty was really one year incarceration and a $2,500 fine.1 Barnett claims that her plea was involuntary. In light of the incorrect information given by the court, we agree with Barnett that she should have been permitted to withdraw her plea.2 We further note that, refreshingly, the state candidly concedes that the court erred and that this case should be remanded for trial.
Therefore, the judgment of the trial court is reversed. This cause is remanded to permit Barnett to withdraw her no-contest plea and for further proceedings in accordance with law.
  ______________________________ HILDEBRANDT, PRESIDING JUDGE
DOAN and PAINTER, JJ.
1 See R.C. 4511.99(A)(3)(a).
2 See Crim.R. 11.